      Case 1:18-cv-02637-LGS-SDA Document 229 Filed 03/26/21 Page 1 of 1




Ian Shapiro
+1 212 479 6441                                                                           Via CM/ECF
                                                                        3/26/2021
ishapiro@cooley.com

March 26, 2021

The Hon. Stewart D. Aaron
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007

Re: SM Kids, LLC v. Google LLC, et al. (18-cv-2637 (LGS) (SDA))

Dear Judge Aaron:

        I write on behalf of Defendants Google LLC, Alphabet Inc., and XXVI Holdings Inc. and
Plaintiff SM Kids jointly to respectfully request to adjourn this afternoon’s scheduled oral
argument concerning the motion to quash the subpoena Defendants served on Davis Wright
Tremaine (“DWT”). The parties are still conferring over a solution to their dispute relating to the
DWT subpoena and believe that they can continue to make progress without the Court’s
intervention this afternoon. The parties propose to file a joint letter at the end of the day on
Monday, March 29 letting the Court know whether they have negotiated a compromise, or, if not,
the status of their negotiations. If, at that time, the parties believe it is necessary to schedule a new
conference at which the Court can hear argument on their dispute, the parties will advise the Court.


                                                   Request GRANTED. SO ORDERED.
                                                   Dated: 3/26/2021


Respectfully Submitted,


Cooley LLP


By: _/s/ Ian Shapiro_________
Ian Shapiro
Attorney for Defendants
